Name: Commission Regulation (EC) No 1582/2004 of 8 September 2004 initiating an investigation concerning the possible circumvention of anti-dumping measures imposed by Council Regulation (EC) No 1470/2001 on imports of integrated electronic compact fluorescent lamps (CFL-i) originating in the PeopleÃ¢ s Republic of China by imports of integrated electronic compact fluorescent lamps (CFL-i) consigned from Vietnam, Pakistan or the Philippines, whether declared as originating in Vietnam, Pakistan or the Philippines or not, and making such imports subject to registration
 Type: Regulation
 Subject Matter: Asia and Oceania;  European Union law;  trade;  competition;  international trade;  electronics and electrical engineering
 Date Published: nan

 10.9.2004 EN Official Journal of the European Union L 289/54 COMMISSION REGULATION (EC) No 1582/2004 of 8 September 2004 initiating an investigation concerning the possible circumvention of anti-dumping measures imposed by Council Regulation (EC) No 1470/2001 on imports of integrated electronic compact fluorescent lamps (CFL-i) originating in the Peoples Republic of China by imports of integrated electronic compact fluorescent lamps (CFL-i) consigned from Vietnam, Pakistan or the Philippines, whether declared as originating in Vietnam, Pakistan or the Philippines or not, and making such imports subject to registration THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 384/96 of 22 December 1995 on protection against dumped imports from countries not members of the European Community (1) (the basic Regulation), and in particular Article 13(3) and Article 14(3) and (5) thereof, After having consulted the Advisory Committee, Whereas: A. REQUEST B. PRODUCT C. EXISTING MEASURES D. GROUNDS The evidence submitted is as follows: The request shows a significant change in the pattern of trade, as imports of the products under investigation have increased substantially, whereas imports of the product concerned originating in the Peoples Republic of China have decreased following the imposition of measures, and that there is insufficient due cause or justification other than the imposition of the duty for such a change. This change in the pattern of trade appears to stem from the transhipment of CFL-i originating in the Peoples Republic of China via Vietnam, Pakistan or the Philippines and/or assembly in Vietnam, Pakistan or the Philippines of CFL-i. Furthermore, the request contains sufficient prima facie evidence that the remedial effects of the existing anti-dumping measures on imports of the product concerned originating in the Peoples Republic of China are being undermined in terms of quantity and prices. Significant volumes of imports of CFL-i from Vietnam, Pakistan and the Philippines appear to have replaced imports of the product concerned originating in the Peoples Republic of China. Finally, the request contains sufficient prima facie evidence that the prices of the product under investigation are dumped in relation to the normal value previously established for CFL-i originating in the Peoples Republic of China. E. PROCEDURE (a) Questionnaires (b) Collection of information and holding of hearings (c) Exemption of registration of imports or measures F. REGISTRATION G TIME LIMITS In the interest of sound administration, time limits should be stated within which:  interested parties may make themselves known to the Commission, present their views in writing and submit questionnaire replies or any other information to be taken into account during the investigation,  producers in Vietnam, Pakistan and the Philippines may request exemption from registration of imports or measures,  interested parties may make a written request to be heard by the Commission. H. NON-COOPERATION HAS ADOPTED THIS REGULATION: Article 1 An investigation is hereby initiated pursuant to Article 13(3) of Regulation (EC) No 384/96, in order to determine if imports into the Community of electronic compact fluorescent discharge lamps with one or more glass tubes, with all lighting elements and electronic components fixed to the lamp foot or integrated in the lamp foot, falling within CN code ex 8539 31 90 (TARIC code 85393190*91), consigned from Vietnam, Pakistan or the Philippines, whether declared as originating in Vietnam, Pakistan or the Philippines or not, are circumventing the measures imposed by Regulation (EC) No 1470/2001 on imports of integrated electronic compact fluorescent lamps (CFL-i) originating in the Peoples Republic of China. For the purpose of this Regulation, electronic compact fluorescent discharge lamps shall consist of one or more glass tubes, with all lighting elements and electronic components fixed to the lamp foot or integrated in the lamp foot. They are designed to replace normal incandescent lamps and fit into the same sockets as the incandescent lamps and are produced in different types, depending on, inter alia, the lifetime, the wattage and the cover of the lamp. Article 2 The Customs authorities are hereby directed, pursuant to Articles 13(3) and 14(5) of Regulation (EC) No 384/96, to take the appropriate steps to register the imports into the Community identified in Article 1 of this Regulation. Registration shall expire nine months following the date of entry into force of this Regulation. The Commission, by regulation, may direct Customs authorities to cease registration in respect of imports into the Community of products exported by exporters having applied for an exemption of registration and having been found not to be circumventing the anti-dumping duties. Article 3 1. Questionnaires should be requested from the Commission within 15 days from publication of this Regulation in the Official Journal of the European Union. 2. If their representations are to be taken into account during the investigation, interested parties must make themselves known by contacting the Commission, present their views in writing and submit questionnaire replies or any other information within 40 days from the date of the publication of this Regulation in the Official Journal of the European Union, unless otherwise specified. 3. Producers in Vietnam, Pakistan and the Philippines requesting exemption from registration of imports or measures should submit a request duly supported by evidence within the same 40-day time limit. 4. Interested parties may also apply to be heard by the Commission within the same 40-day time limit. 5. Any information relating to the matter, any request for a hearing or for a questionnaire as well as any request for exemption must be made in writing (not in electronic format, unless otherwise specified), must indicate the name, address, e-mail address, telephone, fax and/or telex numbers of the interested party. All written submissions, including the information requested in this Regulation, questionnaire replies and correspondence provided by interested parties on a confidential basis shall be labelled as Limited (3) and, in accordance with Article 19(2) of the basic Regulation, shall be accompanied by a non-confidential version, which will be labelled For inspection by interested parties. European Commission Directorate-General for Trade Directorate B J-79 5/16 B-1049 Brussels Fax (32-2) 295 65 05 Telex COMEU B 21877 Article 4 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 8 September 2004. For the Commission Pascal LAMY Member of the Commission (1) OJ L 56, 6.3.1996, p. 1. Regulation as last amended by Regulation (EC) No 461/2004 (OJ L 77, 13.3.2004, p. 12). (2) OJ L 195, 19.7.2001, p. 8. (3) This means that the document is for internal use only. It is protected pursuant to Article 4 of Regulation (EC) No 1049/2001 of the European Parliament and of the Council (OJ L 145, 31.5.2001, p. 43). It is a confidential document pursuant to Article 19 of Council Regulation (EC) No 384/96 (OJ L 56, 6.3.1996, p. 1) and Article 6 of the WTO Agreement on Implementation of Article VI of the GATT 1994 (Anti-dumping Agreement).